Citation Nr: 0212547	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-06 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increase in a 70 percent rating for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from April 1967 to November 
1968.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 RO rating decision 
which denied an increase in a 70 percent rating for service-
connected PTSD.

The veteran also appealed the RO's denial of a total 
disability rating based on individual unemployability (TDIU 
rating).  However, in view of the present Board decision 
granting a total schedular rating for PTSD, the question of a 
TDIU rating is moot and will not be addressed.

The Board incidentally notes that evidence in the file 
indicates the veteran has diabetes mellitus.  As the veteran 
served in Vietnam, he may wish to file a claim for service 
connection for diabetes under the provisions of 38 U.S.C.A. 
§ 1116 concerning presumptive service connection based on 
Agent Orange exposure in Vietnam.  If the veteran wishes to 
make such a claim, he should contact the RO.


FINDINGS OF FACT

The veteran's service-connected PTSD results in total 
occupational and social impairment due to various symptoms.


CONCLUSION OF LAW

The criteria for a 100 rating for PTSD have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty in the Army from April 1967 
to November 1968, including service in Vietnam.  

Social Security Administration (SSA) records indicate that 
the veteran was awarded SSA disability benefits, for 
unspecified health problems, beginning in February 1981.  

In July 1981, service connection and a 70 percent rating were 
granted for PTSD; such rating has remained in effect.  

VA treatment records dated in the 1990s show various 
psychiatric and physical ailments.  A November 1998 treatment 
entry noted that the veteran was diagnosed with PTSD and a 
sleep disorder secondary to his PTSD.  It was noted that the 
veteran complained of problems with depressive symptoms and a 
fear of decompensation.  The examiner noted that the veteran 
was alert, cooperative and spontaneous.  It was reported that 
there was no evidence of visual hallucinations and that no 
delusions were detected.  The examiner indicated that there 
were no self-harm ideas and no homicidal ideas.  The examiner 
also reported that the veteran's affect was depressed and 
that he was oriented in place, person and time.  There were 
no ideas of reference and no ideas of being persecuted.  The 
examiner noted that the veteran's judgment and insight were 
fine.  As to an assessment, the examiner reported that the 
veteran needed medication to prevent his decompensation.  The 
examiner further noted that the veteran had a history of 
emotional problems that interfered with his family enjoyment.  
A Global Assessment of Functioning (GAF) score of 40 was 
assigned.  

A March 1999 treatment entry noted that the veteran had a 
diagnosis of prolonged PTSD, and a sleep disorder secondary 
to his psychiatric disorder.  It was reported that he was 
also diagnosed with hypertension, diabetes mellitus Type II, 
and low back pain syndrome.  It was noted that the veteran 
was alert, cooperative and spontaneous.  There were no 
audiological hallucinations and no delusions were detected.  
The examiner indicated that there were no self-harm or 
homicidal ideas.  It was reported that the veteran's affect 
was restricted and that he was oriented times three.  The 
examiner indicated that the veteran's memory was good for all 
events, that he had no ideas of reference, and that he had no 
ideas of being prosecuted.  The veteran's insight and 
judgment were noted to be good.  

In May 1999, the veteran filed his current claim for an 
increased rating for PTSD.  He also filed a TDIU claim.  He 
related that he had a high school education, last worked in 
1980, and had prior work experience as a graphic arts 
technician.  

VA treatment records dated from June 1999 to August 1999 also 
refer to treatment for PTSD.  An August 1999 treatment entry 
noted that the veteran was diagnosed with PTSD; a sleep 
disorder secondary to PTSD; hypertension; diabetes mellitus, 
Type II; and low back pain.  The examiner reported that the 
veteran was alert, cooperative and relevant with no 
audiological hallucinations and no delusions.  It was noted 
that the veteran had no self-harm or homicidal ideas and that 
he was oriented times three.  The examiner indicated that the 
veteran's memory was good for all events and that he had no 
ideas of reference or of being persecuted.  As to an 
assessment, the examiner noted that the veteran needed 
medication to prevent his decompensation.  A GAF score of 40 
was assigned.  

The veteran underwent a VA psychiatric examination in August 
1999.  The veteran indicated that he had psychiatric 
hospitalizations in the 1980s.  He also reported that he had 
been unemployed since 1978 or 1979 and that he used to work 
in silk screening.  The veteran stated that he lived with his 
mother and that he received SSA benefits.  He complained of 
suffering nightmares and restless sleep on occasion.  He also 
indicated that he was extremely anxious and that he desired 
to be alone.  The veteran noted that he would help his mother 
with chores and that he walked around the community and 
visited his sister.  The examiner reported that the veteran 
was clean, and neatly dressed and groomed.  It was noted that 
there was clear evidence of the lighted area of his watch on 
the left arm, which had been removed.  The examiner indicated 
that the veteran was alert and oriented times three, that his 
mood was anxious and that his affect was constricted.  The 
examiner stated that the veteran's attention and memory were 
good and that his speech was clear and coherent.  It was 
reported that the veteran was not hallucinating and that he 
was not suicidal or homicidal.  The examiner noted that the 
veteran's insight and judgment were fair and that he 
exhibited good impulse control.  The diagnosis was PTSD.  The 
examiner assigned a GAF score of 60.  

The veteran also underwent a VA general medical examination 
in August 1999.  It was noted that evidence in the veteran's 
record indicated treatment for PTSD, a sleep disorder, 
diabetes mellitus, high blood pressure, chronic low back 
pain, status post fracture of the left wrist, and a verrucous 
lesion of the right eye.  The veteran complained of 
headaches, cramps in the legs, low back pain, insomnia and 
polyuria.  He indicated that he had not worked since 1980 and 
that he was receiving SSA benefits.  The diagnoses were non-
insulin dependent diabetes mellitus; diabetic neuropathy; 
high blood pressure; vascular headaches; peripheral 
circulatory insufficiency; status post left wrist fracture 
with open reduction/internal fixation, healed, and ankylosis 
of the joint; status post left forearm lipoma excision; 
chronic low back pain; and fibromyositis.  

A September 1999 VA social and industrial survey noted that 
the veteran completed the twelfth grade prior to his military 
service.  It was reported that the veteran had not worked 
since 1970.  The report indicated that the veteran, his 
mother, and two neighbors were interviewed.  It was noted 
that the veteran lived at his mother's house, which was a 
concrete house located in a middle class neighborhood.  The 
report indicated that the house was observed to be in good 
condition both outside and inside.  At the time of the 
arrival for the survey, the veteran was not at home and 
reported that he was visiting his sister who lived near his 
mother's house.  The veteran indicated that his main 
complaint was having flashbacks in which he would see his 
comrades in arms dying in battles.  He also reported that he 
would have nightmares and would wake up perspiring.  The 
veteran stated that his condition had improved with 
medication, but that he still had flashbacks.  He noted that 
he walked around a lot and that he would watch sporting 
events on television.  The veteran stated that he would 
sometimes converse with his neighbors.  The veteran's mother 
indicated that the veteran did not sleep well and that he was 
nervous.  She stated that he sometimes was ill humored and 
that he would forget things.  The veteran's mother reported 
that he would do some chores at home such as cleaning the 
house.  The neighbors reported that the veteran was a good 
person who would converse with his neighbors.  They indicated 
that the veteran spent a lot of time with his mother and that 
he would go to his sister's house.  The neighbors reported 
that they observed adequate behavior by the veteran in the 
neighborhood.  

In additional statements in 1999 and 2000, the veteran said 
he had not worked in many years and received SSA benefits 
mostly due to his PTSD.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for an increase in a 70 percent rating 
for PTSD.  Pertinent medical records have been obtained and a 
VA examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, and the related VA regulation, have 
been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affected the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating 
requires total occupational and social impairment, due to 
such symptoms as: impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9211.  

The veteran has not worked in many years.  He receives SSA 
disability benefits, and he says his psychiatric problems are 
the main reason for those benefits.  He lives with his mother 
and has few outside social contacts.  Outpatient treatment 
records from recent years show a variety of PTSD symptoms, 
and he must take medication to help control the disorder.  
While the GAF score at the latest VA examination was 60, 
other recent outpatient records show a GAF as low as 40.  A 
GAF score of 40 is indicative of major impairment in work and 
social functioning, including inability to work.  The veteran 
does not have all the listed symptoms typical of a 100 
percent rating for PTSD, yet he has a number of them.  

With consideration of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), there appears to be a reasonable basis 
for finding that the veteran's PTSD, which has been rated 70 
percent for many years, has increased in severity and now 
results in total occupational and social impairment, 
warranting a 100 percent rating under Code 9411.  On this 
basis, an increased 100 percent rating for PTSD is granted.


ORDER

An increased 100 percent rating for PTSD is granted.  




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

